              Case 6:19-bk-04760-KSJ           Doc 863       Filed 04/27/21       Page 1 of 8




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

In Re:

CONSOLIDATED LAND HOLDINGS, LLC,                                 Case No.: 6:19-bk-04760-KSJ
                                                                 Chapter 11


           Debtor.                                               Jointly Administered1
________________________________/

                       PROPOSED AMENDED JOINT DISCOVERY PLAN
                           AND CASE MANAGEMENT REPORT

       Wells Fargo Bank, National Association, as trustee for the benefit of the holders of UBS
Commercial Mortgage 2017-C3, UBS Commercial Mortgage 2017-C2 and Credit Suisse CASIL
2017-CX9 Mortgage Trust Commercial Mortgage Pass-Through Certificates, along with Midland
Loan Services, a division of PNC Bank in the roles of the Master Servicer and Special Servicer
(“Lender”), APLUSS, LLC (“APLUSS”) as successor in interest to KCP Seven Ground, LLC
(“KCP”), Consolidated Land Holdings, LLC, Land Capital, LLC, Appleton Land LLC, 100 Berlin
Land, LLC, 200 STL Land, LLC, 204 Fox Land, LLC, 205 Wolf Land, LLC, 5500 Midland Land,
LLC and High Point Land, LLC (the “Debtors”; the Debtors excluding Consolidated Land
Holdings, LLC and Land Capital, LLC, the “Land Debtors”) (collectively the “Parties”) hereby
provide this Joint Discovery Plan and Case Management Report (“Report”) regarding:

         (A) Lender’s Plan [Docket No. 590]; Supplement [Docket No. 595]; and Lender’s
             Disclosure Statement [Docket No. 589] (“Lender Plan”);

         (B) KCP/Debtors’ Joint Plan [Docket No. 591]; modifications [Docket No. 638]; and
             KCP/Debtors’ Joint Disclosure Statement [Docket No. 592] (“KCP/Debtors Plan”);

         (C) Lender’s Motion to Allow Super-Priority Administrative Expense Pursuant to 11
             U.S.C. § 507(b) and Notice of Hearing [Docket No. 630] (“Lender Motion”); and

         (D) Debtor's Motion to Determine, pursuant to Bankruptcy Code Section 506, the Value
             of Collateral Securing the Claims of Wells Fargo Bank, NA as Trustee [Docket
             No. 474].


1
    Jointly administered cases: Land Capital, LLC, Case No. 6:19-bk-4761; 100 Berlin Land, LLC, Case No. 6:19-
    bk-4762; 200 STL Land, LLC, Case No. 6:19-bk-4763; 204 Fox Land, LLC, Case No. 6:19-bk-04765; 205 Wolf
    Land, LLC, Case No. 6:19-bk-4766; 5500 Midland Land, LLC, Case No. 6:19-bk-4768; Appleton Land, LLC,
    Case No. 619-bk-4769 and High Point Land, LLC, Case No. 6:19-bk-4770.



/29682/1#44090424 v5
              Case 6:19-bk-04760-KSJ         Doc 863        Filed 04/27/21   Page 2 of 8




       1.      Meeting of Parties; Amendments of Discovery Schedule: A conference was held
on October 26, 2020. The meeting was attended via videoconference by Lender, KCP and the
Debtor. A hearing regarding discovery issues followed on November 20, 2020. Thereafter, on
December 8, 2020 the Court entered its Order Setting Discovery Deadlines, Status Conference
and Establishing Trial Dates [Doc. 694] which, in essence approved a discovery plan laid out by
the Parties with respect to the foregoing contested matters (the “Initial Discovery Order”). On
April 2, 2021, APLUSS acquired the claim of KCP and substituted as a KCP/Debtors Plan co-
proponent based on a Notice of Substitution of Joint Plan Co-Proponent [Doc 829]. The Court
conducted a hearing (the “April 12 Hearing”) at which the Court determined that the Lender Plan
meets the requirements of 11 U.S.C. §1129(a) and (b) and reserved decision with respect to
confirmation, subject to consideration by the Court of the KCP/Debtor Plan and, if the Court finds
the KCP/Debtor Plan to meet the requirements of 11 U.S.C. §1129(a) and (b), of which plan to
confirm pursuant to 11 U.S.C. §1129(c). All of this was ultimately embodied in the April 26, 2021
Order Determining that Liquidating Plan of Reorganization of Wells Fargo Bank, N.A. as Trustee
as Plan Proponent and Secured Creditor Meets Requirements of 11 U.S.C. §1129(a) and (b) [Doc
860]. As a direct result, this Report reflects the outcome of the aforementioned hearing and the
subsequent discussions amongst the Parties.

       The parties have previously exchanged information referenced by Fed.R.Civ.P.
26(a)(1)(A)-(D) through their involvement in the Debtors’ bankruptcy cases on or before
December 4, 2020. Local Rule 7001(g) shall apply to the disclosures required from each party.

         2.        Discovery Plan: The parties jointly proposed the following discovery plan:

                   a.     Planned Discovery: A description of every discovery effort the parties plan
                          to pursue is described below. The description of each discovery effort will
                          be listed under the appropriate heading below and will include the subject
                          matter of the discovery and the time during which the discovery will be
                          pursued:

                          (1)    Requests for Production or Inspection:

                          Parties have previously served and provided responses to requests for
                          production. Parties have met regarding electronic discovery and focusing
                          of specific requests, and no requests remain outstanding or without
                          response. Appraisals if any of KCP and Debtors and response appraisals
                          have been produced.

                          (2)    Written Interrogatories:

                          Other than as permitted pursuant to the April 19, 2021 Order Granting in
                          Part Motion for Protective Order [Doc. 843] to be served by Lender on
                          third parties Acres Capital, LLC and Radisson Hotel International, Inc., no
                          written interrogatories shall be served.

                          (3)    Request for Admissions:


/29682/1#44090424 v5
              Case 6:19-bk-04760-KSJ            Doc 863     Filed 04/27/21     Page 3 of 8




                            These have been served and responses have been served as well.

                            (4)    Oral and Written Depositions:

                            Number of Depositions: [Local Rule 7030-1] In accordance with
                            Fed.R.Civ.P. 30(a)(2)(A) and 31(a)(2)(A), no more than five (5) oral
                            depositions and three (3) written depositions of non-parties consisting of
                            not more than ten written questions per side may be taken in any case unless
                            otherwise ordered by the Court. Any request to exceed this limit must be
                            approved by the Court. For purposes of this Report, “side” shall mean
                            Lender on the one hand or collectively KCP and the Debtors on the other
                            hand. Any party may request an oral deposition of a non-party following a
                            written deposition pursuant to this paragraph and such a follow-up oral
                            deposition shall not be included in the five (5) deposition limit herein.

                            Time Permitted for Each Deposition: Each deposition is limited to one day
                            of seven hours of testimony in accordance with Fed.R.Civ.P. 30(d)(2)
                            unless extended by agreement of the parties or order of Court.

                       b.   Disclosure of Non-Expert Testimony: Parties stipulate that they will
                            disclose all non-expert witnesses by the date listed below along with a brief
                            description of what the witness will address: disclosure will be due by June
                            1, 2021. The parties’ disclosure of non-expert witnesses shall include the
                            contact information of such witnesses.

                       c.   Disclosure of Expert Testimony: Parties stipulate, in accordance with
                            Fed.R.Civ.P. 26(a)(2)(C), that (other than appraisers as provided above)
                            each side’s Fed.R.Civ.P. 26(a)(2) disclosure will be due not later than
                            Friday, April 30, 2021, including a brief description of the issue(s) the
                            witness will opine on and production of the expert’s C.V., and any expert
                            report.

                       d.   Supplementation of Disclosures and Responses: Parties agree that
                            supplementation under Fed.R.Civ.P. 26(e) will be provided in a timely
                            manner if the party learns that in some material respect the disclosure or
                            response is incomplete or incorrect, and if the additional or corrective
                            information has not otherwise been made known to the other parties during
                            the discovery process or in writing.

                       e.   Completion of Discovery: Parties will commence all discovery in time for
                            it to be completed fifteen (15) days before the June 30 Hearing (defined
                            below).




/29682/1#44090424 v5
              Case 6:19-bk-04760-KSJ               Doc 863        Filed 04/27/21         Page 4 of 8




        3.      Joint Discovery Plan – Other Matters: Parties agree on the following other matters
relating to discovery (e.g., handling of confidential information, assertion of privileges, whether
discovery should be conducted in phases or be limited to or focused upon particular issues): None.

        4.      Supplemental Objections to Confirmation: Parties may, but are not required, to file
Supplemental Objections to confirmation of the Lender’s Plan or the KCP/Debtors Plan 25 days
prior to the June 30 Hearing. Replies to any such Objections shall be due 10 days prior to the June
30 Hearing.

       5.      Disagreement or Unresolved Issues Concerning Discovery Matters: Any
disagreement or unresolved issues will not excuse the establishment of discovery completion dates.
The parties are unable to agree as to the following issues concerning discovery:

         6.        EXCHANGE OF EXHIBITS AND WITNESS LISTS FOR JUNE 1 HEARING.

                           Local Rules 7001(m) and 9070-1, including the time requirements therein,
                   shall apply to this contested set of proceedings as set forth or as modified herein.
                   In accordance with the Local Rules, a complete set of exhibits shall be exchanged
                   with opposing counsel and filed with the Court according to the schedule and
                   specifications set forth below. The number of days specified below is the minimum
                   number of business days prior to the hearing by which the documents must be
                   exchanged or submitted, as applicable. All submissions must occur by 4:00 p.m.
                   on the specified date.

                   Event                                                       Number of Days Prior to
                                                                               June 1 Hearing
                   Exhibits exchanged and filed pursuant to Local
                   Rules [Appraisal Reports and Expert CVs] 2                                    10

                   Witness Lists                                                                 10
                   Expert Reports3                                                                7
                   Written Objections to Exhibits                                                 5
                   Multi-party Stipulation of Facts and
                   Stipulations as to Admissibility of Evidence                                  10


                   A. Exhibits:

                   (1)     Parties must exchange set of pre-marked exhibits (including summaries)
                           intended to be offered as evidence at the evidentiary hearing. All exhibits

2
    Given that the subject of the June 1 Hearing is valuation, witnesses and exhibits are with respect to valuation
    only.
3
    This reference addresses filing with the Court. Parties shall exchange expert reports in the time frames as provided
    in Section 2(b) above.



/29682/1#44090424 v5
              Case 6:19-bk-04760-KSJ            Doc 863       Filed 04/27/21      Page 5 of 8




                           must include the party’s role in the matter (i.e., “debtor” or “creditor”) and
                           be sequentially numbered. When exhibits are exchanged electronically,
                           parties shall also include a short descriptive name of each exhibit, e.g.,
                           “mortgage”, “note”, or “letter dated xx/xx/xxxx” in the file name of each
                           exhibit.

                   (2)     Presentation and exchange of exhibits shall conform to the Local Rules.
                           Counsel representing any party shall submit the exhibits and exhibit register
                           via CM/ECF. The exhibits so filed shall constitute the official exhibits in
                           this matter.

                   (3)     With regard to any summary the party will offer in evidence at the hearing,
                           the submitting party must provide a notice of the location(s) of the books,
                           records, and the like, from which each summary has been made, and the
                           reasonable times when they may be inspected and copied by adverse parties.

                   (4)     Each party must prepare a separate exhibit register consistent with the Local
                           Rules.

                   (5)     The parties shall meet and confer at least fourteen (14) days prior to the
                           Hearing regarding stipulations of uncontested facts and admissibility of
                           evidence relating to the June 1 Hearing matters. All stipulations as to
                           uncontested facts and admissibility of evidence shall be filed with the Court
                           at least seven (7) days prior to the Hearing.

                   (6)     The Court will allow flexibility regarding the order in which witnesses may
                           be called, especially in consideration of scheduling issues.

                   B. Witness Lists:

                         Each party presenting witnesses must provide all other parties with a list
                   showing the name and, if not previously provided, the address and telephone
                   number of each witness that the party may call at the hearing other than solely for
                   impeachment.

                   C. Objections to Exhibits:

                          Any objection to the admissibility of any proposed exhibit, including any
                   deposition transcript or recording (audio or video) or any summary must be
                   submitted pursuant to the deadlines set forth above. The objection must (i) identify
                   the exhibit, (ii) briefly state the grounds for the objection, and (iii) provide citations
                   to case law and other authority in support of the objection. An objection not so
                   made - except for one under Federal Rule of Evidence 402 or 403 - is waived unless
                   excused by the Court for good cause.

                   D. Expert Reports:

                           If expert reports are to be used at the Hearing, the parties shall exchange


/29682/1#44090424 v5
              Case 6:19-bk-04760-KSJ               Doc 863        Filed 04/27/21         Page 6 of 8




                   such reports pursuant to the deadlines set forth above.

                   E. Multi-party Stipulation:

                            The respective parties shall file a multi-party stipulation of uncontested
                   facts relating to valuation only on or before the deadline set forth above. Counsel
                   for all parties shall sign the stipulation of uncontested facts. The failure of counsel
                   to prepare and submit the multi-party stipulation may result in sanctions.


         7.        EXCHANGE OF EXHIBITS AND WITNESS LISTS FOR JUNE 30 HEARING.

                           The initial paragraph of Section 6 above applies to this Section 7.

                   Event                                                       Number of Days Prior to
                                                                               June 30 Hearing
                   Exhibits exchanged and filed pursuant to Local
                   Rules                                                                         15

                   Witness Lists                                                                 15
                   Expert Reports4                                                                7
                   Written Objections to Exhibits                                                 5
                   Multi-party Stipulation of Facts and
                   Stipulations as to Admissibility of Evidence                                  10


                   A. Exhibits:

                   (1)     Parties must exchange set of pre-marked exhibits (including summaries)
                           intended to be offered as evidence at the evidentiary hearing. All exhibits
                           must include the party’s role in the matter (i.e., “debtor” or “creditor”) and
                           be sequentially numbered. When exhibits are exchanged electronically,
                           parties shall also include a short descriptive name of each exhibit, e.g.,
                           “mortgage”, “note”, or “letter dated xx/xx/xxxx” in the file name of each
                           exhibit.

                   (2)     Presentation and exchange of exhibits shall conform to the Local Rules.
                           Counsel representing any party shall submit the exhibits and exhibit register
                           via CM/ECF. The exhibits so filed shall constitute the official exhibits in
                           this matter.

                   (3)     With regard to any summary the party will offer in evidence at the hearing,
                           the submitting party must provide a notice of the location(s) of the books,

4
    This reference addresses filing with the Court. Parties shall exchange expert reports in the time frames as provided
    in Section 2(b) above. References to experts and their reports in this Section 7 are to those other than valuation.



/29682/1#44090424 v5
              Case 6:19-bk-04760-KSJ             Doc 863      Filed 04/27/21      Page 7 of 8




                           records, and the like, from which each summary has been made, and the
                           reasonable times when they may be inspected and copied by adverse parties.

                   (4)     Each party must prepare a separate exhibit register consistent with the Local
                           Rules.

                   (5)     The parties shall meet and confer at least fourteen (14) days prior to the
                           Hearing regarding stipulations of uncontested facts and admissibility of
                           evidence. All stipulations as to uncontested facts and admissibility of
                           evidence shall be filed with the Court at least seven (7) days prior to the
                           Hearing.

                   (6)     The Court will allow flexibility regarding the order in which witnesses may
                           be called, especially in consideration of scheduling issues.

                   B. Witness Lists:

                         Each party presenting witnesses must provide all other parties with a list
                   showing the name and, if not previously provided, the address and telephone
                   number of each witness that the party may call at the hearing other than solely for
                   impeachment.

                   C. Objections to Exhibits:

                          Any objection to the admissibility of any proposed exhibit, including any
                   deposition transcript or recording (audio or video) or any summary must be
                   submitted pursuant to the deadlines set forth above. The objection must (i) identify
                   the exhibit, (ii) briefly state the grounds for the objection, and (iii) provide citations
                   to case law and other authority in support of the objection. An objection not so
                   made - except for one under Federal Rule of Evidence 402 or 403 - is waived unless
                   excused by the Court for good cause.

                   D. Expert Reports:

                          If expert reports are to be used at the Hearing, the parties shall exchange
                   such reports pursuant to the deadlines set forth above.

                   E. Multi-party Stipulation:

                           The respective parties shall file a multi-party stipulation of uncontested
                   facts relating to matters other than valuation on or before the deadline set forth
                   above. Counsel for all parties shall sign the stipulation of uncontested facts. The
                   failure of counsel to prepare and submit the multi-party stipulation may result in
                   sanctions.

       8.     Pretrial Conference and Trial: Parties agree that they will be ready for a pretrial
status conference on May 12, 2021 at 2:30 p.m. ET. Bench trials are expected to take
approximately two (2) days. The date set for the evidentiary hearing (“Hearing”) on the


/29682/1#44090424 v5
              Case 6:19-bk-04760-KSJ   Doc 863    Filed 04/27/21    Page 8 of 8




KCP/Debtors Plan is June 1, 2021 (for testimony of appraisers) and June 30, 2021 (for other
witnesses), at 10:00 a.m. ET (the “Hearing Date”).


Date: April 27, 2021




/s/ R. Scott Shuker                              /s/ Roy S. Kobert
R. Scott Shuker, Esq.                            Roy S. Kobert, Esquire
Florida Bar No. 984469                           Florida Bar No. 777153
rshuker@shukerdorris.com                         roy.kobert@gray-robinson.com
SHUKER & DORRIS, P.A.                            GrayRobinson, P.A.
121 S. Orange Avenue, Suite 1120                 301 E. Pine Street, Suite 1400
Orlando, Florida 32801                           Orlando, FL 32801
Telephone: 407-337-2060                          (407) 843-8880 Telephone
Facsimile: 407-337-2050                          (407) 244-5690 Facsimile
Attorneys for the Debtor                         Local Counsel for Lender

                                                 and

                                                 Gary F. Eisenberg, Esquire*
                                                 New York Bar No.: 2332823
                                                 Perkins Coie, LLP
                                                 1155 Avenue of the Americas
                                                 22nd Floor
                                                 New York, NY 10036-2711
                                                 (212) 262-2902 Telephone
                                                 (212) 977-1632 Facsimile
                                                 geisenberg@perkinscoie.com
                                                 Lead Counsel for Lender
                                                 *Admitted pro hac vice on August 6, 2019




/29682/1#44090424 v5
